Case: 20-10401     Document: 00516403240          Page: 1    Date Filed: 07/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  July 21, 2022
                                   No. 20-10401                  Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ronald William Brooks,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:16-CV-1680


   Before Richman, Chief Judge, and Costa and Ho, Circuit Judges.
   Per Curiam:*
          Ronald Brooks was under indictment for federal drug charges. When
   FBI officers tried to arrest him, he escaped and broke into an apartment
   where he held a woman and two children hostage at gunpoint. He eventually
   surrendered to the officers. A grand jury returned a superseding indictment,
   charging Brooks with additional counts of: (1) kidnapping; (2) being a felon


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10401      Document: 00516403240          Page: 2   Date Filed: 07/21/2022




                                    No. 20-10401


   in possession of a firearm; and (3) using, carrying, and brandishing a firearm
   during and in relation to a “crime of violence”—the underlying offense being
   kidnapping—in violation of 18 U.S.C. § 924(c).
          Brooks entered into a plea agreement. He pleaded guilty to the
   kidnapping, felon-in-possession, and Section 924(c) charges in exchange for
   the government’s dropping the drug charges. The parties also agreed, under
   Federal Rule of Criminal Procedure 11(c)(1)(C), to a stipulated sentence of
   204 months in prison. The district court had some trepidation about the
   leniency of the stipulated sentence, as Brooks otherwise would have faced a
   Guidelines range of 262–327 months with at least another seven years added
   on for the Section 924(c) conviction. The court nonetheless accepted the
   plea agreement and sentenced Brooks to concurrent 120-month terms on the
   kidnapping and felon-in-possession charges and a consecutive 84-month
   term on the Section 924(c) charge.
          More than three years later, Brooks filed a Section 2255 motion
   challenging his Section 924(c) conviction as unconstitutional under Johnson
   v. United States, 576 U.S. 591 (2015). He claimed that kidnapping was no
   longer a crime of violence that could serve as a Section 924(c) predicate.
          In its answer, the government argued that Brooks’s motion was time-
   barred because it was filed more than a year after his conviction became final.
   The government additionally argued that Johnson did not restart the statute-
   of-limitations clock because that case did not concern the statute under which
   Brooks was convicted. But soon after, the Supreme Court decided United
   States v. Davis, 139 S. Ct. 2319 (2019). That case did involve the definition
   of “crime of violence” for Section 924(c) and thus directly supported his
   argument that the conviction was unconstitutional. See id.
          The district court ordered supplementary briefing in light of Davis. In
   response, the government invoked a provision in Brooks’s plea agreement




                                         2
Case: 20-10401      Document: 00516403240          Page: 3   Date Filed: 07/21/2022




                                    No. 20-10401


   waiving the “right to contest [the] conviction and sentence in any collateral
   proceeding.”      The district court adopted the magistrate judge’s
   recommendation to enforce the waiver and dismissed Brooks’s motion. It
   then granted a certificate of appealability on: “(1) whether the Government
   forfeited the right to invoke the post-conviction remedy waiver, (2) whether
   the waiver bars [Brooks’s] Davis claim, and (3) whether the waiver is
   unenforceable under the miscarriage of justice exception.”
          We begin with Brooks’s argument that the government’s invocation
   of the waiver in the plea agreement was untimely. He argues that by failing
   to invoke the waiver in its original answer, the government waived Brooks’s
   waiver.
          Although affirmative defenses like waiver should generally be set forth
   in responsive pleadings, see Fed. R. Civ. P. 8(c), “technical failure to
   comply precisely with Rule 8(c) is not fatal.” Allied Chem. Corp. v. Mackay,
   695 F.2d 854, 856 (5th Cir. 1983). What matters is whether the defense was
   raised “at a pragmatically sufficient time” and the opposing party was
   “prejudiced in its ability to respond.” Id. District courts are thus not barred
   from considering defenses raised after the initial answer. See, e.g., Smith v.
   Travelers Casualty Ins. Co. of Am., 932 F.3d 302, 309–10 (5th Cir. 2019)
   (upholding district court decision to consider affirmative defenses raised in
   amended answers); McCadney v. Hamilton, 706 F. App’x 188, 190 (5th Cir.
   2017) (upholding district court decision to consider affirmative defense not
   raised until trial because plaintiff was aware that the defense was an issue in
   the case); Bradberry v. Jefferson County, 732 F.3d 540, 553 (5th Cir. 2013)
   (upholding district court decision to consider affirmative defense raised in
   amended answer because plaintiff had opportunity to respond and was not
   unfairly surprised).   Nor are there rigid limitations on when and how
   pleadings can be amended. See Smith, 932 F.3d at 309 (“Proper amendment
   to an answer, pursuant to Rule 15(a), is one way—though not the only way—



                                          3
Case: 20-10401      Document: 00516403240           Page: 4     Date Filed: 07/21/2022




                                     No. 20-10401


   to preserve an affirmative defense.”); 5 Charles Alan Wright &
   Arthur R. Miller, Federal Practice and Procedure § 1278
   (4th ed. 2022) (“Even as late as the trial, if evidence relating to an unpleaded
   affirmative defense is introduced without objection, Rule 15(b) requires the
   pleadings to be treated as if they actually had raised the defensive issue.”).
          Only when the government fails to invoke a waiver of postconviction
   rights until the appellate stage do we typically overlook it. See, e.g., United
   States v. Griffin, 946 F.3d 759, 761 n.1 (5th Cir. 2020) (“Although Griffin
   waived the right to collaterally attack his conviction in his plea agreement,
   the government forfeited the right to invoke Griffin’s waiver by failing to
   assert waiver in the district court.”); United States v. Alexander, 808 F. App’x
   234, 236 n.1 (5th Cir. 2020) (not enforcing waiver that was raised only in a
   Rule 28(j) letter); United States v. Wiese, 896 F.3d 720, 722 n.1 (5th Cir. 2018)
   (refusing to enforce waiver of postconviction rights because government did
   not invoke it). Indeed, we allow district courts to enforce a waiver of
   postconviction rights without waiting to see whether the government would
   invoke it, assuming that “absent word otherwise[,] the government will seek
   enforcement of a waiver it bargained for.” See United States v. Del Toro-
   Alejandre, 489 F.3d 721, 723 (5th Cir. 2007).
          Brooks’s argument that the government was late in raising waiver thus
   fails. The government invoked the waiver at a pragmatically sufficient time,
   once it realized that another affirmative defense it relied on—statute of
   limitations—would not work because of Davis.               And Brooks was not
   prejudiced in his ability to respond. He replied to the government’s waiver
   argument twice before the district court ruled—once after the government
   submitted its amended response and once after the magistrate judge
   recommended enforcing the waiver.




                                          4
Case: 20-10401      Document: 00516403240          Page: 5    Date Filed: 07/21/2022




                                    No. 20-10401


          Although the government in one of its filings labelled the statute of
   limitations as “the only issue remaining,” the government was only quoting
   some stray language from the district court’s order asking the parties whether
   a stay was warranted in light of the certiorari grant in Davis. It was not
   affirmatively relinquishing the plea agreement waiver. The district court
   thus correctly allowed the government to invoke Brooks’s waiver.
          That timely invocation of Brook’s waiver resolves this case. We
   recently held that plea waivers of the right to collaterally attack a sentence
   apply to Davis claims. United States v. Caldwell, -- F.4th --, 2022 WL
   2462834, at *1 (5th Cir. July 6, 2022) (citing Grzegorczyk v. United States, 142
   S. Ct. 2580, 2580 (2022)). And here, Brooks’s waiver was part of a plea
   agreement that provided him with major benefits: the government dismissed
   the drug charge and agreed to a total sentence that was still years below the
   bottom of his Guidelines range for just the kidnapping and felon-in-
   possession convictions.
          We AFFIRM.




                                          5